In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-01168V
                                   Filed: November 18, 2016
                                        UNPUBLISHED

****************************
E.D., by and through his parent and       *
natural guardian, CHELSIE MANN,           *
                                          *
                     Petitioner,          *      Ruling on Entitlement; Concession;
v.                                        *      Rotavirus Vaccine; Intussusception;
                                          *      Special Processing Unit (“SPU”)
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
                     Respondent.          *
                                          *
****************************
Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On September 20, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that the rotavirus vaccination caused E.D. to suffer an
intussusception, an injury listed on the Vaccine Injury Table. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

        On November 17, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “concluded that E.D. suffered the Table injury
of intussusception following a rotavirus vaccine within the Table time period, and there
is not a preponderance of the medical evidence that the intussusception was due to a
factor unrelated to the vaccination.” Id. at 4. Respondent further agrees that “[t]he

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
claim also meets the statutory severity requirements because the intussusception
resulted in an inpatient hospitalization and surgical intervention.” Id. Finally,
respondent indicates that “based on the record as it now stands, compensation is
appropriate, as petitioner has satisfied all legal prerequisites for compensation under
the Act.” Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2